232 F.2d 890
Raymond E. NELLIS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12719.
United States Court of Appeals Sixth Circuit.
April 14, 1956.

On Petition to Review Decision of the Tax Court.
Pickrel, Schaeffer & Ebling, and Charles W. Slicer, Dayton, Ohio, for petitioner.
H. Brian Holland, Lee A. Jackson, Rollin H. Transue, I. Henry Kutz, and Stanley P. Wagman, Washington, D. C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This petition for the review of a decision of the Tax Court of the United States, holding deficiencies in income taxes of the petitioner for the three years involved with penalties covering two of the years, has been heard and duly considered on the oral arguments and briefs of the attorneys and on the record in the case;


2
And it appearing that the findings of fact of the tax court are based upon substantial evidence and are not clearly erroneous; that there was no substantiation by the taxpayer of his claimed deductions and alleged losses in his unlawful activities as a bookmaker; that he deliberately destroyed his daily betting slips showing individual wagers made with him so as to make unavailable the evidence of his unlawful activity;


3
And it appearing that the tax court sustained the Commissioner's allowance of appropriate deductions for rent, wages, insurance and personal property taxes;


4
And it further appearing that this case — as was Chesbro v. Commissioner of Internal Revenue, 2 Cir., 225 F.2d 674 — is distinguishable from Cohan v. Commissioner of Internal Revenue, 2 Cir., 39 F.2d 540; and that, as in the Chesbro Case, the evidence offered was of such flimsy character that the tax court was not bound to accept it, inasmuch as the testimony concerning the claimed deductions rested upon the credibility of the taxpayer who concededly had been long engaged in illegal activities;


5
The decision of the tax court is affirmed.